CHRIS DANIEL
                                        HARRIS COUNTY DISTRICT CLERK


                                               01-14-1019-CR
                                                                                         FILED IN
August 31, 2015                                                                   1st COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  8/31/2015 4:29:29 PM
1ST Court of Appeals                                               CauseNo.       CHRISTOPHER A. PRINE
                                                                              1398928
                                                                                          Clerk
301 FANNIN, SUITE 245                                              232ND District Court
HOUSTON, TX 77002                                                  The State of Texas

                                                                   Vs.

                                                                   HUNG TRUNG LE


Dear Sir or Madam:

Please be advised that the defendant in the above styled and numbered cause received his/her
clerk's record on 08/21/2015.

Trusting this information will prove helpful, I remain…..



Sincerely,


/s/ N. Salinas, Deputy
Criminal Post Trial




                            1201 Franklin  P.O. BOX 4651  HOUSTON, TEXAS 77210-4651

S:FormsLib\Crim\PostTrial\Appeal          Page 1 of 1                            REV. 01-08-03